
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO SHARES OF BUTTE
COMMUNITY BANK'S STOCK SHALL BE ISSUED PURSUANT HERETO UNLESS THE BUTTE
COMMUNITY BANK 1997 STOCK OPTION PLAN SHALL HAVE FIRST BEEN APPROVED BY THE
SHAREHOLDERS OF BUTTE COMMUNITY BANK.


BUTTE COMMUNITY BANK


NONQUALIFIED STOCK OPTION AGREEMENT


        This Nonqualified Stock Option Agreement (the "Agreement") is made and
entered into as of the 1st day of May, 1997, by and between Butte Community
Bank, a California corporation (the "Bank"), and Donald W. Leforce ("Optionee");

        WHEREAS, pursuant to the Butte Community Bank 1997 Stock Option Plan
(the "Plan"), a copy of which is attached hereto, the Board of Directors of the
Bank (or the Stock Option Committee, if authorized by the Board of Directors)
has authorized granting to Optionee, a nonqualified stock option to purchase all
or any part of Four thousand one hundred seventy-six (4,176) authorized but
unissued shares of the Bank's common stock for cash at the price of Fourteen
Dollars and fifty Cents ($14.50) per share, such option to be for the term and
upon the terms and conditions hereinafter stated;

        NOW, THEREFORE, it is hereby agreed:

        1.    Grant of Option.    Pursuant to said action of the Board of
Directors, or the Stock Option Committee, if applicable, and pursuant to
authorizations granted by all appropriate regulatory and governmental agencies,
the Bank hereby grants to Optionee the option to purchase, upon and subject to
the terms and conditions of the Plan, which is incorporated in full herein by
this reference, all or any part of Four thousand one hundred seventy six (4,176)
shares of the Bank's common stock (hereinafter called "stock") at the price of
Fourteen Dollars and fifty Cents ($14.50) per share, which price is not less
than one hundred percent (100%) of the fair market value of the stock as of the
date of action of the Board of Directors, or the Stock Option Committee, if
applicable, granting this option.

        2.    Exercisability.    This option shall be exercisable as to 100% of
value. This option shall remain exercisable as to all of such shares until
April 30, 2007, (but not later than ten (10) years from the date this option is
granted) unless this option has expired or terminated earlier in accordance with
the provisions hereof. Shares as to which this option becomes exercisable
pursuant to the foregoing provision may be purchased at any time prior to
expiration of this option.

        3.    Exercise of Option.    This option may be exercised by written
notice delivered to the Bank stating the number of shares with respect to which
this option is being exercised, together with cash in the amount of the purchase
price of such shares. Not less than ten (10) shares may be purchased at any one
time unless the number purchased is the total number which may be purchased
under this option and in no event may the option be exercised with respect to
fractional shares. Upon exercise, Optionee shall make appropriate arrangements
and shall be responsible for the withholding of any federal and state taxes then
due.

        4.    Cessation of Directorship or Employment.    Except as provided in
Paragraphs 2 and 5 hereof, if Optionee shall cease to be a director or an
employee of the Bank or a subsidiary corporation for any reason other than
Optionee's death or disability [as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended from time to time (the "Code")], this option
shall expire three (3) months thereafter. During the three (3) month period this
option shall be exercisable only as to those installments, if any, which had
accrued as of the date when the Optionee ceased to be a director or an employee
of the Bank or a subsidiary corporation.

        5.    Termination of Employment for Cause.    If Optionee's employment
with the Bank or a subsidiary corporation is terminated for cause, this option
shall expire immediately, unless reinstated by the Board of Directors within
thirty days (30) days of such termination by giving written notice of such

--------------------------------------------------------------------------------


reinstatement to Optionee at his or her last known address. In the event of such
reinstatement, Optionee may exercise this option only to such extent, for such
time, and upon such terms and conditions as if Optionee had ceased to be an
employee of the Bank or a subsidiary corporation upon the date of such
termination for a reason other than cause, death or disability. Termination for
cause shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.

        6.    Nontransferability; Death or Disability of Optionee.    This
option shall not be transferable except by will or by the applicable laws of
descent and distribution and shall be exercisable during Optionee's lifetime
only by Optionee. If Optionee dies while serving as a director or an employee of
the Bank or a subsidiary corporation, or during the three (3) month period
referred to in Paragraph 4 hereof, this option shall expire one (1) year after
the date of Optionee's death or on the day specified in Paragraph 2 hereof,
whichever is earlier. After Optionee's death but before such expiration, the
persons to whom Optionee's rights under this option shall have passed by will or
by the applicable laws of descent and distribution or the executor or
administrator of Optionee's estate shall have the right to exercise this option
as to those shares for which installments had accrued under Paragraph 2 hereof
as of the date on which Optionee ceased to be a director or an employee of the
Bank or a subsidiary corporation.

        If Optionee terminates his or her directorship or employment because of
disability, Optionee may exercise this option to the extent he or she is
entitled to do so at the date of termination, at any time within one (1) year of
the date of termination, or before the expiration date specified in Paragraph 2
hereof, whichever is earlier.

        7.    Employment.    This Agreement shall not obligate the Bank or a
subsidiary corporation to employ Optionee for any period, nor shall it interfere
in any way with the right of the Bank or a subsidiary corporation to reduce
Optionee's compensation.

        8.    Privileges of Stock Ownership.    Optionee shall have no rights as
a shareholder with respect to the Bank's stock subject to this option until the
date of issuance of stock certificates to Optionee. Except as provided in the
Plan, no adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificates are issued.

        9.    Modification and Termination.    The rights of Optionee are
subject to modification and termination upon the occurrence of certain events as
provided in Sections 13 and 14 of the Plan.

        10.    Notification of Sale.    Optionee agrees that Optionee, or any
person acquiring shares upon exercise of this option, will notify the Bank not
more than five (5) days after any sale or other disposition of such shares. No
shares issuable upon the exercise of this option shall be issued and delivered
unless and until the Bank has fully complied with all applicable requirements of
any regulatory agency having jurisdiction over the Bank, and all applicable
requirements of any exchange upon which stock of the Bank may be listed.

        11.    Notices.    Any notice to the Bank provided for in this Agreement
shall be addressed to it in care of its President or Chief Financial Officer at
its main office and any notice to Optionee shall be addressed to Optionee's
address on file with the Bank or a subsidiary corporation, or to such other
address as either may designate to the other in writing. Any notice shall be
deemed to be duly given if and when enclosed in a properly sealed envelope and
addressed as stated above and deposited, postage prepaid, with the United States
Postal Service. In lieu of giving notice by mail as aforesaid, any written
notice under this Agreement may be given to Optionee in person, and to the Bank
by personal delivery to its President or Chief Financial Officer.

2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

OPTIONEE   BUTTE COMMUNITY BANK
 
 
 
 
 
  By /s/  DON LEFORCE      

--------------------------------------------------------------------------------

  By   /s/  K C ROBBINS      

--------------------------------------------------------------------------------


 
 
 
 
 
        By   /s/  DON LEFORCE      

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16



BUTTE COMMUNITY BANK
NONQUALIFIED STOCK OPTION AGREEMENT
